RESOLUCIÓN.
Por la Corte.
Aparece de la solicitud, qué interpuesta 1 demanda de desahucio contra el peticionario en la Corte Mu-j nicipal, de Caguas, ésta falló a favor del peticionario, y que *948apelado el fallo para ante la Corte de Distrito de Iíumacao, diclia corte dictó sentencia en contra del peticionario. El pe-ticionario carece del recurso ordinario de apelación contra la sentencia de la corte de distrito e interpuso el presente re-curso extraordinario de certiorari para solicitar la anulación de la misma.
El peticionario alega que el juez de distrito al dictar su sentencia, no apreció bien los hechos ni aplicó la ley recta-mente, pero no aduce que se haya cometido ningún error de procedimiento. Siendo esto así, de acuerdo con los términos claros y precisos de la ley para autorizar autos de certiorari, aprobada el 10 de marzo de 1904, leyes de 1904, página 123, no procede el ejercicio del recurso establecido.
En tal virtud, la solicitud se desestima.

Desestimada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y 'Aso-ciados MacLeary, Wolf, del Toro y Aldrey.